UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-4612


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PAUL MATTHEW BRIM,

                Defendant – Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Thomas D. Schroeder,
District Judge. (1:08-cr-00342-TDS-1)


Submitted:   June 28, 2010                        Decided:   July 20, 2010


Before KING and      DAVIS,   Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant.    Robert Albert Jamison Lang, Assistant United
States Attorney, Winston-Salem, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Paul Matthew Brim appeals his sentence to 200 months

in prison and five years of supervised release imposed after he

pled guilty to possession of a firearm by a convicted felon in

violation    of   18    U.S.C.   §§ 922(g)(1),    924(e)    (2006).       Brim’s

attorney has filed a brief pursuant to Anders v. California, 386

U.S.   738    (1967),    asserting,    in   his   opinion,       there   are   no

meritorious grounds for appeal but raising the issue of whether

the district court erred in imposing a sentence of 200 months

imprisonment.      Brim was notified of his right to file a pro se

supplemental brief but has not done so.           We affirm.

             We review a sentence for abuse of discretion.               Gall v.

United States, 552 U.S. 38, 51 (2007).             The first step in this

review requires us to ensure that the district court committed

no significant procedural error, such as improperly calculating

the guideline range, failing to consider the 18 U.S.C. § 3553(a)

(2006) factors, or failing to adequately explain the sentence.

United States v. Carter, 564 F.3d 325, 328 (4th Cir. 2009).                    We

then   consider   the    substantive   reasonableness       of    the    sentence

imposed, taking into account the totality of the circumstances.

Gall, 552 U.S. at 51.            On appeal, we presume that a sentence

within   a   properly     calculated   guideline    range    is     reasonable.

United States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).



                                       2
            We    have   reviewed   the     record    and    conclude   that    the

district court did not err or abuse its discretion in sentencing

Brim, and his sentence within his advisory guideline range is

procedurally and substantively reasonable.                   The district court

properly determined he was an armed career criminal and that his

guideline range was 180 to 210 months based on the mandatory

minimum   under    18    U.S.C.   § 924(e),      a   total    offense   level   of

thirty, and a criminal history category of VI.                  Because Brim had

thirty criminal history points and many of his offenses were

violent crimes, the probation officer noted an upward departure

under   U.S.     Sentencing   Guidelines      Manual    § 4A1.3(a)(1)     (2008)

might be warranted and recommended a sentence at the high end of

the guideline range to protect the public and serve as a measure

of deterrence.       Brim’s attorney contended a sentence within the

guideline   range    would    comport     with   18    U.S.C.    § 3553(a),     and

requested that the district court consider Brim’s history and

characteristics in determining an appropriate sentence.

            In sentencing Brim to 200 months, the district court

considered the guidelines on an advisory basis, the arguments of

counsel, statements of the defendant, and the § 3553(a) factors.

The district court noted that Brim, as a convicted felon, knew

he could not possess a firearm; had been involved in criminal

activity for more than twenty years; had twice the number of

criminal history points to qualify for a category VI; and by all

                                        3
accounts was a habitual criminal and felon.                  Moreover, four of

his prior offense were for violent felonies.                 The district court

noted it had taken into account the need for the punishment to

reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment, and to protect the public

from his further crimes.          Thus, the court properly concluded a

200-month sentence was reasonable in this case.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We    therefore    affirm     the    district    court’s     judgment.

This court requires that counsel inform his client, in writing,

of his right to petition the Supreme Court of the United States

for further review.        If the client requests that a petition be

filed,    but    counsel   believes     that     such   a   petition     would   be

frivolous, then counsel may move in this court for leave to

withdraw from representation.           Counsel’s motion must state that

a copy thereof was served on the client.

            We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented    in   the    materials

before    the    court   and   argument     would   not     aid   the   decisional

process.

                                                                          AFFIRMED




                                        4